DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e).
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/26/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings received on 11/26/2019 were reviewed and are acceptable.
Specification
The specification filed on 11/26/2019 was reviewed and is acceptable.
Claim Objections
Claim(s) 2-5 and 9-10 is/are objected to because of the following informalities:  the claims recite multiple sentences, i.e. recite multiple periods and capital letters.  Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). 
Claim(s) 1, 3, and 10 is/are objected to because of the following informalities:  the claims recite alternative limitations that are improperly recited.  For example, claim 1 recites “the electrolytes or their sic] from an ester electrolyte and their solvent….and a sulfone electrolyte and their solvent”, claim 3 recites “the polyols are selected from the group consisting of diols, triols, or higher polyols”, and claim 10 recites “R1 group is selected from the group consisting of alkyl...acyl, aldehyde”, or “the substituents are one or more selected from the group constituting of alkyl…thiol, alkoxy, etc” (the Examiner notes that claim 10 is replete with similar improper alternative limitations).  Alternative claiming may be set forth as “a material (or at least one material) selected from the group consisting of A, B, and C” or “wherein the material is (or is at least one of) A, B, or C” (see MPEP 2173.05(h)).  
Claim(s) 10 is/are objected to because of the following informalities:  the limitation “the acid anhydrides are selected from one or two or three or more than three of the following anhydrides” on pg. 65, lines 13-14 is grammatically incorrect.  It is suggested e.g. “from one or more of…” would be an acceptable limitation which does not appear to alter the scope of claimed subject matter.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7-8 recites the limitations “the gelable polymer” and “the gelable prepolymer” in lines 7 and 5-6, respectively.  There is insufficient antecedent basis for these limitations in the claims.
Claims 1 and 7-8 recites the limitations “the gelable polymer” and “the gelable prepolymer” in lines 7 and 5-6, respectively.  It is unclear what precisely is required of “the gelable polymer” and “the gelable prepolymer” because no polymer or prepolymer is recited.  Specifically, none of the required components, lithium salts, ether compounds, or electrolytes or their solvents reasonably appear to be polymers or prepolymers.  For purposes of this Office Action, it will be assumed that the explicit recitation of e.g. “a gelable polymer” or “a gelable prepolymer” was intended and is required.
Claims 4 and 5 recite the limitations “the inorganic nanoparticles” and “the additives” in lines 6 and 7, respectively.  There is insufficient antecedent basis for these limitations in the claims. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, e.g. claim 2 recites the broad recitation “the mass fraction of the lithium salts is more than or equal to 5 wt% and less than or equal to 60 wt%”, and the claim also recites “the mass fraction of the lithium salts is more than or equal to 10 wt% and less than or equal to 40 wt%” which is the narrower statement of the range/limitation (the Examiner notes that claims 3-5 and 9-10 recite additional similar broad and narrow limitations).  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For purposes of this Office Action, the claim(s) will be interpreted to only require the broadest ranged limitations.
Regarding claim(s) 2-5 and 9-10, the phrase “preferably” or “for example” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaizuka et al. (JP 2014-211949 A1).
Regarding claim 1, Kaizuka et al. discloses a gelable system (gelable electrolyte, [0040]), wherein the gelable system comprises the following components:
lithium salts (LiPF6, [0040]);
ether compounds (1,3-DOX, [0040]); and
electrolytes or their solvents (see e.g. N,N’-dimethylformamide, [0019]);
the ether compounds are cyclic ether compounds (1,3-DOX, [0013]);
the electrolyte or their solvent is an amide electrolyte and their solvent (see e.g. N,N’-dimethylformamide, [0019]); 
in the system, the mass fraction of the gelable polymer and/or the gelable prepolymer is less than or equal to 1 wt% (0.5 wt%, [0040]).
With respect to the limitations “used in lithium-air batteries”, it has been held that a recitation with respect to the manner in which the claimed article is intended to be employed does not differentiate the claimed article from a prior art article satisfying the claimed structural limitations (see MPEP 2114(II)).  Therefore, while the intended use language of the claim has been considered, it is noted that the prior art gelable system is capable of performing the functions as claimed because Kaizuka et al. discloses the requisite components, i.e. lithium salts, ether compounds, and electrolytes or their solvents, which allows for the prior art to perform the functions as claimed.
Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (US 2012/0060360 A1).
Regarding claim 1, Liu discloses a gelable system (polymer electrolyte, Title), wherein the gelable system comprises the following components:
lithium salts (e.g. LiPF6, [0057]);
ether compounds (e.g. tetrahydrofuran (THF), [0032]); and
electrolytes or their solvents (e.g. acid methyl ester, [0032]);
the ether compounds are cyclic ether compounds (e.g. THF, [0032]);
the electrolyte or their solvent is an ester electrolyte and their solvent (acid methyl ester, [0032]); 
in the system, the mass fraction of the gelable polymer and/or the gelable prepolymer is less than or equal to 1 wt% (e.g. 1 wt% vinylidene fluoride polymer, [0070]).
With respect to the limitations “used in lithium-air batteries”, it has been held that a recitation with respect to the manner in which the claimed article is intended to be employed does not differentiate the claimed article from a prior art article satisfying the claimed structural limitations (see MPEP 2114(II)).  Therefore, while the intended use language of the claim has been considered, it is noted that the prior art gelable system is capable of performing the functions as claimed because Liu discloses the requisite components, i.e. lithium salts, ether compounds, and electrolytes or their solvents, which allows for the prior art to perform the functions as claimed.
Regarding claim 10, Liu discloses all of the claim limitations as set forth above.
With respect to the limitations of claim 10, it is noted that the limitations are directed to non-selected options of parent claim 1.  For example, claim 1 explicitly recites that “the electrolytes or their solvents…selecte [sic] from an ester….an ether…an amide…a nitrile…and a sulfone…”.  Accordingly, the limitations of claim 10 are reasonably considered to be optional limitations which depend upon the selection of an amide electrolyte or their solvents recited in claim 1, and which in this case have not been selected because Liu discloses the use of ester solvents, as noted above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2012/0060360 A1), as applied to claim 1 above.
Regarding claim 2, Liu discloses all of the claim limitations as set forth above.
Liu further discloses that the mass fraction of the lithium salts is more than or equal to 5 wt% and less than or equal to 60 wt% (9-14 wt%, [0034]), and the mass fraction of the electrolytes or their solvents is more than or equal to 5 wt% and less than or equal to 75 wt% (see e.g. Embodiment 13 which discloses ~66 wt% non-aqueous solvents, [0151-0157]).
Liu further discloses ether compounds (e.g. THF, [0032]) and discloses that there is no specific limitation of proportions on the disclosed solvents, i.e. they can be mixed arbitrarily according to needs, ([0032]), and further gives an example of THF at  4.4 wt% (see e.g. Embodiment 13 which discloses ~66 wt% non-aqueous solvents, [0151-0157]), but does not explicitly disclose that the mass fraction of the ether compounds is more than or equal to 20 wt% and less than or equal to 90 wt%.
Liu is analogous prior art to the current invention because they are concerned with the same field of endeavor, namely gel polymer electrolytes.
Before the effective filing date of the current invention, it would have been obvious to one having ordinary skill in the art that it would be a simple matter of routine engineering design choice to include THF in a higher proportion of the non-aqueous solvents, as suggested by Liu, and would thus find it obvious that THF could be included in a wt% up to ~66 wt% (see e.g. Embodiment 13 which discloses ~66 wt% non-aqueous solvents, [0151-0157]).
It would have been further obvious to one having ordinary skill in the art before the time of the effective filing date of the current invention to select the overlapping portions of the disclosed ranges (4.4 wt% to ~66 wt% significantly overlaps with 20 wt% to 90 wt%) because selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (see MPEP 2144.05 (I)).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2012/0060360 A1), as applied to claim 1 above, in view of Peng et al. (US 2017/0288266 A1).
Regarding claim 3, Liu discloses all of the claim limitations as set forth above.
Liu further discloses various additives (see [0018-0022]), but does not disclose adding inorganic nanoparticles.
Peng et al. teaches a gel electrolyte (Title).  Peng et al. teaches that the gel electrolyte includes inorganic nanoparticles as an additive ([see [0047-0065] and [0074]).
Peng et al. is analogous prior art to the current invention because they are concerned with the same field of endeavor, namely gel polymer electrolytes.
Before the effective filing date of the current invention, it would have been obvious to one having ordinary skill in the art to utilize inorganic nanoparticles in the gel polymer electrolyte of Liu as doing so would amount to nothing more than to use a known additive for its intended use in a known environment to accomplish an entirely predictable result.
Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2012/0060360 A1), as applied to claim 1 above, in view of Peng et al. (US 2017/0288266 A1).
Regarding claims 4 and 6, Liu discloses all of the claim limitations as set forth above.
Liu further discloses that the mass fraction of the lithium salts is more than or equal to 5 wt% and less than or equal to 60 wt% (9-14 wt%, [0034]), the mass fraction of the electrolytes or their solvents is more than or equal to 20 wt% (claim 4) and less than or equal to 75 wt% (see e.g. Embodiment 13 which discloses ~66 wt% non-aqueous solvents, [0151-0157]), and the mass fraction of [the] additives is more than or equal to 0 wt% and less than or equal to 30 wt% (see e.g. Embodiment 13 which discloses 4.5 wt% film forming additive, [0151-0157]).
Liu further discloses ether compounds (e.g. THF, [0032]) and discloses that there is no specific limitation of proportions on the disclosed solvents, i.e. they can be mixed arbitrarily according to needs, ([0032]), and further gives an example of THF at  4.4 wt% (see e.g. Embodiment 13 which discloses ~66 wt% non-aqueous solvents, [0151-0157]), but does not explicitly disclose that the mass fraction of the ether compounds is more than or equal to 20 wt% and less than or equal to 60 wt%.
Liu is analogous prior art to the current invention because they are concerned with the same field of endeavor, namely gel polymer electrolytes.
Before the effective filing date of the current invention, it would have been obvious to one having ordinary skill in the art that it would be a simple matter of routine engineering design choice to include THF in a higher proportion of the non-aqueous solvents, as suggested by Liu, and would thus find it obvious that THF could be included in a wt% up to ~66 wt% (see e.g. Embodiment 13 which discloses ~66 wt% non-aqueous solvents, [0151-0157]).
It would have been further obvious to one having ordinary skill in the art before the time of the effective filing date of the current invention to select the overlapping portions of the disclosed ranges (4.4 wt% to ~66 wt% significantly overlaps with 20 wt% to 60 wt%) because selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (see MPEP 2144.05 (I)).
Liu further discloses various additives (see [0018-0022]), but does not disclose adding inorganic nanoparticles.
Peng et al. teaches a gel electrolyte (Title).  Peng et al. teaches that the gel electrolyte includes inorganic nanoparticles as an additive ([see [0047-0065] and [0074]).
Peng et al. is analogous prior art to the current invention because they are concerned with the same field of endeavor, namely gel polymer electrolytes.
Before the effective filing date of the current invention, it would have been obvious to one having ordinary skill in the art to utilize inorganic nanoparticles in the gel polymer electrolyte of Liu as doing so would amount to nothing more than to use a known additive for its intended use in a known environment to accomplish an entirely predictable result.
Accordingly, modified Liu discloses a gelable system, specifically a gel (claim 4), or a gel electrolyte (claim 6), wherein:
	the mass fraction of the lithium salts is more than or equal to 5 wt% and less than or equal to 60 wt% (Liu: 9-14 wt%, [0034]);
	the mass fraction of the ether compounds is more than or equal to 20 wt% and less than or equal to 60 wt% (Liu: as noted above as an obvious selection of overlapping ranges above);
the mass fraction of the electrolytes or their solvents is more than or equal to 20 wt% and less than or equal to 75 wt% (Liu: see e.g. Embodiment 13 which discloses ~66 wt% non-aqueous solvents, [0151-0157]); 
the mass fraction of [the] inorganic nanoparticles is more than or equal to 0 wt% and less than or equal to 30 wt% (Peng: see e.g. 1.2 to 12.5 wt%, [0074]); and
the mass fraction of [the] additives is more than or equal to 0 wt% and less than or equal to 30 wt% (Liu: see e.g. Embodiment 13 which discloses 4.5 wt% film forming additive, [0151-0157]).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2012/0060360 A1), as applied to claim 1 above, in view of Peng et al. (US 2017/0288266 A1).
Regarding claim 5, Liu discloses all of the claim limitations as set forth above.
Liu further discloses that the mass fraction of the lithium salts is more than or equal to 5 wt% and less than or equal to 60 wt% (9-14 wt%, [0034]), and the mass fraction of [the] additives is more than or equal to 0 wt% and less than or equal to 30 wt% (see e.g. Embodiment 13 which discloses 4.5 wt% film forming additive, [0151-0157]).
Liu further discloses ether compounds (e.g. THF, [0032]) and electrolytes or their solvents (see e.g. Embodiment 13 which discloses ~66 wt% non-aqueous solvents, [0151-0157]), and discloses that there is no specific limitation of proportions on the disclosed solvents, i.e. they can be mixed arbitrarily according to needs, ([0032]), and further gives an example of THF at  4.4 wt% (see e.g. Embodiment 13 which discloses ~66 wt% non-aqueous solvents, [0151-0157]), but does not explicitly disclose that the mass fraction of the ether compounds is more than or equal to 60 wt% and less than or equal to 90 wt%, nor that the mass fraction of the electrolytes or their solvents is more than or equal to 5 wt% and less than or equal to 30 wt%.
Liu is analogous prior art to the current invention because they are concerned with the same field of endeavor, namely gel polymer electrolytes.
Before the effective filing date of the current invention, it would have been obvious to one having ordinary skill in the art that it would be a simple matter of routine engineering design choice to include THF in a higher proportion of the non-aqueous solvents, as suggested by Liu, and would thus find it obvious that THF could be included in a wt% up to ~66 wt% (see e.g. Embodiment 13 which discloses ~66 wt% non-aqueous solvents, [0151-0157]).
It would have been further obvious to one having ordinary skill in the art before the time of the effective filing date of the current invention to select the overlapping portions of the disclosed ranges (4.4 wt% to ~66 wt% overlaps with 60 wt% to 90 wt%) because selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (see MPEP 2144.05 (I)).
It would have been further obvious to one having ordinary skill in the art before the time of the effective filing date of the current invention that the amount of THF could be included in an amount of 60 wt%, which would necessitate ~6 wt% inclusion of other non-aqueous solvents, and would thus find it obvious to include that the mass fraction of the electrolytes or their solvents is more than or equal to 5 wt% and less than or equal to 30 wt% (~6 wt%).
Liu further discloses various additives (see [0018-0022]), but does not disclose adding inorganic nanoparticles.
Peng et al. teaches a gel electrolyte (Title).  Peng et al. teaches that the gel electrolyte includes inorganic nanoparticles as an additive ([see [0047-0065] and [0074]).
Peng et al. is analogous prior art to the current invention because they are concerned with the same field of endeavor, namely gel polymer electrolytes.
Before the effective filing date of the current invention, it would have been obvious to one having ordinary skill in the art to utilize inorganic nanoparticles in the gel polymer electrolyte of Liu as doing so would amount to nothing more than to use a known additive for its intended use in a known environment to accomplish an entirely predictable result.
Accordingly, modified Liu discloses a gelable system, specifically a solid electrolyte obtained by gelation of the gelable system (see e.g. [0033] which discusses gelation), wherein:
	the mass fraction of the lithium salts is more than or equal to 5 wt% and less than or equal to 60 wt% (Liu: 9-14 wt%, [0034]);
	the mass fraction of the ether compounds is more than or equal to 60 wt% and less than or equal to 90 wt% (Liu: as noted above as an obvious selection of overlapping ranges above, and more particularly 60 wt%);
the mass fraction of the electrolytes or their solvents is more than or equal to 5 wt% and less than or equal to 30 wt% (Liu: ~6 wt% when THF is included at 60 wt%); 
the mass fraction of [the] inorganic nanoparticles is more than or equal to 0 wt% and less than or equal to 30 wt% (Peng: see e.g. 1.2 to 12.5 wt%, [0074]); and
the mass fraction of [the] additives is more than or equal to 0 wt% and less than or equal to 30 wt% (Liu: see e.g. Embodiment 13 which discloses 4.5 wt% film forming additive, [0151-0157]).
Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2012/0060360 A1) in view of Yoneda et al. (US 2016/0087305 A1).
Regarding claims 7 and 8, Liu discloses a gelable system (polymer electrolyte, Title), wherein the gelable system comprises the following components:
lithium salts (e.g. LiPF6, [0057]);
ether compounds (e.g. tetrahydrofuran (THF), [0032]); and
electrolytes or their solvents (e.g. acid methyl ester, [0032]);
the ether compounds are cyclic ether compounds (e.g. THF, [0032]);
the electrolyte or their solvent is an ester electrolyte and their solvent (acid methyl ester, [0032]); 
in the system, the mass fraction of the gelable polymer and/or the gelable prepolymer is less than or equal to 1 wt% (e.g. 1 wt% vinylidene fluoride polymer, [0070]).
Liu discloses that the gel polymer electrolyte is used in a polymer lithium-ion battery (Abstract), but does not explicitly disclose the polymer lithium-ion battery being a lithium-air battery, nor an organic supercapacitor or capacitor battery.
Yoneda et al. teaches a secondary battery comprising a gel electrolyte (Title/Abstract).  Yoneda et al. teaches that the invention can be used not only for a secondary battery, but also for various power storage devices, e.g. a lithium-ion secondary battery, a lithium air battery, a solid-state battery, a lithium-ion polymer secondary battery, or a lithium ion capacitor ([0061]).
Liu and Yoneda et al. are analogous prior art to the current invention because they are concerned with the same field of endeavor, namely gel polymer electrolytes.
Before the effective filing date of the current invention, it would have been obvious to one having ordinary skill in the art to utilize the gel polymer electrolyte of Liu in either a lithium-air battery or organic capacitor battery, as suggested by Yoneda et al.
Regarding claim 9, modified Liu discloses all of the claim limitations as set forth above.
Liu further discloses that the mass fraction of the lithium salts is more than or equal to 2 wt% and less than or equal to 50 wt% (9-14 wt%, [0034]).
Liu further discloses ether compounds (e.g. THF, [0032]) and discloses that there is no specific limitation of proportions on the disclosed solvents, i.e. they can be mixed arbitrarily according to needs, ([0032]), and further gives an example of THF at  4.4 wt% (see e.g. Embodiment 13 which discloses ~66 wt% non-aqueous solvents, [0151-0157]), but does not explicitly disclose that the mass fraction of the ether compounds is more than or equal to 50 wt% and less than or equal to 98 wt%.
Before the effective filing date of the current invention, it would have been obvious to one having ordinary skill in the art that it would be a simple matter of routine engineering design choice to include THF in a higher proportion of the non-aqueous solvents, as suggested by Liu, and would thus find it obvious that THF could be included in a wt% up to ~66 wt% (see e.g. Embodiment 13 which discloses ~66 wt% non-aqueous solvents, [0151-0157]).
It would have been further obvious to one having ordinary skill in the art before the time of the effective filing date of the current invention to select the overlapping portions of the disclosed ranges (4.4 wt% to ~66 wt% significantly overlaps with 50 wt% to 98 wt%) because selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (see MPEP 2144.05 (I)).
Accordingly, modified Liu discloses wherein:
	the mass fraction of the lithium salts is more than or equal to 2 wt% and less than or equal to 50 wt% (Liu: 9-14 wt%, [0034]);
the mass fraction of the ether compounds is more than or equal to 50 wt% and less than or equal to 98 wt% (Liu: as noted above as an obvious selection of overlapping ranges above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zaghib et al. (CA 2625271) discloses a method for preparing an electrochemical cell having a gel electrolyte;
Lee et al. (2018/0115006 A1) discloses a polymer electrolyte;
Lee et al. (2016/0336618 A1) discloses a lithium secondary battery including an electrolyte composite; and
Ochiai et al. (US 2016/0190592 A1) discloses a power storage device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101. The examiner can normally be reached Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        02/03/2022